Citation Nr: 0418824	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  04-14 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel






INTRODUCTION

The claimant served on active duty in the United States Army 
from July 1942 to October 1945, participated in the Rhineland 
and Central Europe Campaigns, and was awarded the Purple 
Heart Medal with two Oak Leaf Clusters for wounds received as 
a result of enemy action.  His military occupational 
specialty was Gunner (603), and he served in the 114th 
Infantry Cannon Company.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 2004 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  The RO denied entitlement to 
service connection for bilateral hearing loss.  

In July 2004, a Deputy Vice Chairman of the Board granted the 
veteran's motion to have his case advanced on the Board's 
docket in view of the veteran's age.  38 U.S.C.A. § 7101 
(West 2002); 38 C.F.R. § 20.900 (c) (2003).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  Bilateral hearing loss was not shown during service or 
for many years thereafter; nor was post service diagnosed 
bilateral sensorineural hearing loss disabling to a 
compensable degree during the first post service year.

3.  The competent and probative medical evidence of record 
establishes that post service reported bilateral hearing loss 
has not been linked to service on any basis.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service; nor may service connection be presumed for 
sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154(b), 5103, 5103A, 5107 (West 2000);  38 C.F.R. 
§§ 3.102, 3.159, 3.303(a), 3.304(c), 3.304(d), 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD Form 214 shows that he served on active duty 
in the United States Army from July 1942 to October 1945, 
participated in the Rhineland and Central Europe Campaigns, 
and was awarded the Purple Heart Medal with two Oak Leaf 
Clusters for wounds received as a result of enemy action in 
June 1944 and in December 1944.  His military occupational 
specialty was Gunner (603), and he served in the 114th 
Infantry Cannon Company.  

The veteran's separation qualification record (WD AGO Form 
100) and other service department documents show that 
following basic training, the veteran served as an anti-tank 
NCO for 11 months with the 378th Infantry at Camp Swift, 
Texas; that he then served as Chief of Section for 12 months; 
that he served as the Artillery mechanic and performed minor 
maintenance on all types of artillery weapons and military 
equipment, excluding anti-aircraft automatic weapons and 
guns, for 12 months; and that he performed those duties in 
the European theater for nine months.  

The veteran's service medical records show that his service 
entrance examination, conducted in June 1942, disclosed no 
abnormalities of the ear and his hearing acuity was 20/20, 
bilaterally.  During a brief hospitalization in May 1943 for 
multiple insect bites and infection, no hearing abnormalities 
were noted.  

His service medical records show that on December 9, 1944, 
while serving as a forward observer for the cannon company, 
he entered a house in Saarlautern, Germany; that a 20 mm. 
shell entered the house and exploded in the room in which he 
was situated; that he was wounded in action by enemy 
artillery shell fragments, sustaining multiple wounds of the 
face and chin, and was admitted to the 109th Evacuation 
Hospital in France where he underwent debridement of his 
wounds, and treatment with Sulfanilamide and Penicillin.  

He was awarded the Purple Heart Medal on December 10, 1944, 
and was subsequently transferred to a U. S. Army Hospital.  
The claimant's service separation examination, conducted in 
October 1945, cited his shrapnel wounds of the face and chin, 
sustained in the European theater of operations in December 
1944, with residual scars.  No abnormalities of the ears were 
noted, and his hearing acuity was 15/15, bilaterally, for the 
whispered voice.  

On VA general medical examination, conducted in October 1959, 
the veteran's ears revealed no discharge or pathology, and 
his hearing acuity was estimated to be 15/15, bilaterally.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received on August 6, 
2003, sought service connection for bilateral hearing loss 
with claimed onset in September 1943.  

On January 30, 2004, the veteran submitted a Statement in 
Support of Claim (VA Form 21-4138) in which he sought service 
connection for bilateral hearing loss, stating that while 
serving at Fort Swift, Texas, he served as a gunner on a 37 
mm. anti-tank gun; that in 1943, he was transferred to a 
cannon company in an infantry 
division, where they fired 105 mm. Howitzers; that while 
serving in Europe, he was a squad leader on their gun crew 
and was made artillery mechanic because of his knowledge of 
Howitzer maintenance; that while occupying Ensdorf, Germany, 
he and others took shelter in an abandoned building for the 
night; and that a German artillery shell came through the 
wall and exploded in that small room, killed his lieutenant, 
caused an injury to his chin, and knocked out the radio 
operator.  

He further related that he was evacuated to England and taken 
to a hospital in Wales, where he was awarded the Purple Heart 
Medal; that after the surrender of German forces, his unit 
was returned to the United States and deactivated; that he 
was transferred to the 44th Division, where he again served 
on the cannon crew; that several years ago, he was seen at 
St. Michael's Hospital and underwent a hearing test; and that 
he was told by the examiner that his hearing loss was very 
likely due to prolonged exposure to cannon fire.  

An RO request for treatment records of the claimant from St. 
Michael's Hospital received a response in February 2004 that 
there was no record of the claimant undergoing a hearing test 
at that facility.  

In February 2004, the veteran submitted a statement that he 
had no additional relevant medical evidence to submit, and 
asked that further action be taken in processing his claim.  

A report of VA audiology and audiometric examination, 
conducted in February 2004, cited the examiner's review of 
the claims folder and service medical records.  
He further noted the veteran's assertion that he experienced 
the onset of hearing loss, right greater than left, following 
an explosion while on active duty.  He related that 
approximately 10 years previously, he had been told that he 
had some hearing loss, and that such was probably due to 
noise exposure during active service.  He reported a positive 
noise history while in service, a negative noise history 
occupationally, and a positive recreational noise history, 
with power tools and such.

The examining VA audiologist noted that the current test 
results showed air conduction to be equal to bone conduction 
and borderline normal through 500 Hertz, with a mild to 
severe roll-off in the higher frequencies, bilaterally.  
Acoustic immitence showed normal middle-ear pressure and 
compliance, while acoustic reflexes were present, and reflex 
decay was negative, bilaterally.  Speech reception thresholds 
were moderately reduced, with speech discrimination scores 
severely reduced, bilaterally.  The claimant's auditory 
canals were clear, and his tympanic membranes were visible, 
bilaterally.  

The examining VA audiologist stated that the current 
audiometric testing showed symmetrical sensorineural hearing 
loss, appearing cochlear in nature, with reduced word 
understanding ability, bilaterally.  He further stated that 
hearing loss due to acoustic trauma or high noise exposure 
occurs at the time of the incident and is not delayed in 
onset, calling attention to a report of 20/20 hearing acuity, 
bilaterally, on the veteran's service entrance examination, a 
report of 15/15 hearing acuity, bilaterally, on the veteran's 
service separation examination, normal findings of 15/15, 
bilaterally, on the VA examination in October 1959, and no 
complaints of hearing loss on the previous VA examination in 
October 1959.  The VA audiologist expressed the opinion that 
all factual evidence indicates that the onset of hearing loss 
occurred after the veteran's period of active service.  

In March 2004 the RO denied entitlement to service connection 
for bilateral hearing loss, and the claimant was notified of 
that action and of his right to appeal by RO letter of March 
11, 2004.  The claimant appointed a service organization 
representative in March 2004.  

The claimant, through his accredited representative, filed a 
timely Notice of Disagreement.  In that document, it was 
argued that the claimant served as gunner and Artillery 
mechanic, and on a 37 mm. anti-tank gun crew; that he was 
routinely exposed to loud noise; that his service medical 
records show that on December 9, 1944, the veteran was in an 
abandoned building that was hit with a 20 mm. shell; that the 
shell exploded within the room where he was situated; that 
the veteran was given a voice whisper hearing test at service 
entry and at service separation, rather than audiometric 
testing; that such whisper tests are known to not reveal high 
frequency hearing loss; and that all reasonable doubt should 
be resolved in the veteran's favor.  

In his Substantive Appeal (VA Form 9), received in April 
2004, it was argued on behalf of the veteran that a valid 
medical opinion had not been obtained; that the claimant is a 
combat veteran and entitled to the application of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  It was further asserted 
that the VA audiology and audiometric examination was not 
conducted by a medical doctor (MD) or an ear, nose and throat 
specialist, but by an audiologist.


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).

Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).  

The CAVC has held that the "term 'service connection', is 
used in section 1154(b) to refer to proof of incurrence or 
aggravation of [a] disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability."  See Velez v. West, 11 Vet. App. 148, 153 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  However, the law does not create a presumption of 
service connection, and there must still be competent medical 
evidence relating the claimed disability to service where the 
question involves medical causation or diagnosis, such as in 
the instant case.

Where a veteran served continuously for 90 days or more 
during a period of war, or peacetime service after December 
31, 1946, and organic disease of the nervous system to 
include sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service to include a pre-existing chronic 
disease, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West  2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

The CAVC has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).
Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2003).  

The CAVC has further held that 38 C.F.R. § 3.385, "does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service."  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  As stated by the CAVC, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's in service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service; the requirements of § 1110 
would be satisfied."  Id. at 160 (citing Godfrey v. 
Derwinski, 2 Vet. App. 352 (1992)).

Where the regulatory threshold requirements for impaired 
hearing are not met until several years after service 
separation, the Board observes that the record must establish 
exposure to disease or injury during active military service, 
which would adversely affect the veteran's auditory system, 
post-service audiological findings that meet the criteria of 
38 C.F.R. § 3.385 and a causal relationship between his 
hearing loss and service for service connected benefits to be 
granted.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003). 


Analysis

Preliminary Matter: Duties to Notify & to Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000.  
Except for the amendment to 38 CFR § 3.156(a), the second 
sentence of 38 CFR § 3.159(c), and 38 CFR § 3.159(c)(4)(iii), 
effective August 29, 2001, governing reopening of previously 
and finally denied claims, the provisions of this final rule 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  

As the instant appeal does not address a reopened claim, the 
revised regulations pertaining to such reopened claims are 
inapplicable to this appeal.  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (August. 29, 
2001).  




Both the VCAA and the implementing regulations are applicable 
in the present case, and will be collectively referred to as 
"the VCAA."  To comply with the aforementioned VCAA 
requirements, the RO must satisfy the following four 
requirements:

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) 
(2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) (2003).  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) 
(2003).  

Upon receipt of the claimant's original application for VA 
disability compensation benefits (VA Form 21-526), received 
on August 6, 2003, the claimant was notified by RO letter of 
December 17, 2003, of VA's duty to notify him of the 
information and evidence necessary to substantiate his claim 
for service-connected compensation benefits and to assist him 
in obtaining all such evidence.  

That letter also informed the claimant what the evidence must 
show to establish entitlement to the issue on appeal, as well 
as what needed evidence was not already of record, and asked 
that he submit any information or evidence in his possession 
which was relevant to the issue on appeal.  

That letter further notified the claimant of VA's duty to 
assist him by obtaining all evidence in the custody of 
military authorities or maintained by any other federal, 
State or local government agency, as well as any private or 
VA medical records, witness statements, employment or 
insurance physical examinations, or other non-government 
records which are pertinent or specific to that claim; and 
which the claimant identified and provided record release 
authorizations permitting VA to obtain those records.  See 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) (2003).  

On January 30, 2004, the veteran submitted a Statement in 
Support of Claim (VA Form 21-4138) in which he sought service 
connection for bilateral hearing loss, asserting that such 
was caused by noise exposure during his period of active 
service.   

The record shows that the claimant was informed of the 
provisions of the VCAA by RO letter of February 6, 2004, 
which informed him of VA's duty to notify him of the 
information and evidence necessary to substantiate his claim 
for service-connected compensation benefits and to assist him 
in obtaining all such evidence.  

That letter also informed the claimant what the evidence must 
show to establish entitlement to the issue on appeal, as well 
as what needed evidence was not already of record, and asked 
that he submit any information or evidence in his possession 
which was relevant to the issue on appeal.  

That letter further notified the claimant of VA's duty to 
assist him by obtaining all evidence in the custody of 
military authorities or maintained by any other federal, 
State or local government agency, as well as any medical, 
employment, or other non-government records which are 
pertinent or specific to that claim; and which the claimant 
identified and provided record release authorizations 
permitting VA to obtain those records.  See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2003).  

Further, the RO letter of February 6, 2004 informed the 
claimant that should efforts to obtain records identified by 
him prove unsuccessful for any reason which the claimant 
could remedy, the VA would notify the claimant and advise him 
that the ultimate responsibility for furnishing such evidence 
lay with him.  

That letter also informed the claimant which part of that 
evidence would be obtained by the RO and which part of that 
evidence would be obtained by the claimant, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the claimant of what evidence he or 
she was required to provide and what evidence the VA would 
attempt to obtain).  He was informed that he had up to one 
year to submit the requested information or evidence, and was 
provided medical record release authorizations (VA form 21-
4138) to complete and return identifying private doctors or 
medical facilities where he had been treated for the claimed 
condition.  See 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1) (2003).  

The record shows that the claimant and his representative 
were provided a Statement of the Case on April 1, 2004, which 
informed them of the issue on appeal, the evidence 
considered, the adjudicative actions taken, the pertinent law 
and regulations pertaining to service connection generally, 
the decision reached, and the reasons and bases for that 
decision.  

That Statement of the Case also notified the claimant and his 
representative of VA's duty to assist them by obtaining all 
evidence in the custody of military authorities or maintained 
by any other federal, State or local government agency, as 
well as any medical, employment, or other non-government 
records which are pertinent or specific to that claim; and 
which the claimant identified and provided record release 
authorizations permitting VA to obtain those records.  

Further, that Statement of the Case informed the claimant and 
his representative that should efforts to obtain records 
identified by the claimant prove unsuccessful for any reason 
which the claimant could remedy, the VA would notify the 
claimant and advise him that the ultimate responsibility for 
furnishing such evidence lay with the claimant.  That 
Statement of the Case also notified the claimant and his 
representative that treatment records from St. Joseph's 
Hospital could not be obtained so that the claimant could 
independently obtain such records, and he was asked to submit 
any additional evidence in his possession which was relevant 
to his claim.  See 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1) (2003).  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issue on appeal have been fully 
met.  The RO has obtained the claimant's complete service 
medical records, as well as all available private or VA 
medical evidence identified by the claimant.  He was afforded 
a VA audiology and audiometric examination with a medical 
opinion in February 2004.  

Neither the appellant nor his representative have argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that there is no question that the appellant and 
his representative were fully notified and aware of the type 
of evidence required to substantiate the claim.  In view of 
the factual development in the case, as demonstrated by the 
record on appeal, the Board finds that there is no reasonable 
possibility that further assistance would aid in 
substantiating this appeal.  For those reasons, further 
development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
CAFC made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
initial notice of the provisions of the VCAA and its effect 
on the development of his claim in the December 2003 and 
February 2004 letters from the RO.  

The December 2003 letter did indicate that the veteran had 60 
days to respond.  The February 2004 letter advised him that 
he could take longer than 60 days to respond, and had up 
until at least December 2004 to do so.  A form was provided 
for him to indicate that he had no further evidence to submit 
completion and return.  The veteran did complete and return 
such form advising that he had no further evidence to submit 
in February 2004.  

As noted earlier, the RO considered the veteran's claim in 
March 2004,after the veteran advised that he had no further 
evidence to submit.  He was issued a statement of the case in 
April 2004, the same month during which he filed his 
substantive appeal.

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he responded to the 
VCAA notices, and that the appellant has advised that there 
is no additional evidence that has not been obtained, the 
Board has concluded that VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made subsequent to 
December 2003 and February 2004 when the veteran was notified 
of the VCAA.  Accordingly, Pelegrini, supra, has been 
satisfied.

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  The December 2003 and February 2004 notices in 
essence invited the veteran to submit any evidence he had 
regarding the matter at issue.  The veteran, in writing, 
advised that there is no further evidence to submit in 
support of his claim.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Service Connection

The Board is mindful that the appellant, through his 
accredited representative, has taken issue with the VA 
audiology and audiometric examination, conducted in April 
2004, asserting that such examination was not performed by an 
MD or ENT specialist.  He has further argued that, as a 
combat veteran, the claimant is entitled to the benefit of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  

In addition, it is asserted that the VA audiology examiner 
did not express a medical opinion as to whether it was "at 
least as likely as not" that the claimant's current hearing 
impairment is related to combat noise exposure or to some 
other cause.  

The Board notes that governing regulations providing for the 
evaluation of hearing impairment require that an examination 
for hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  See 38 C.F.R. Part 4, § 4.85(a) (2003).  

Governing law and regulations do not require that audiometric 
examinations be conducted by MD's or by ENT specialists, and 
that contention is without merit.  

The Board's review of the cited VA audiology and audiometric 
examination, conducted in April 2004, finds that such 
examination was conducted in accordance with applicable law 
and regulations, that it includes both a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test, that a specific factual basis is provided for the 
medical opinion expressed, and that such examination is not 
"invalid", as argued.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  

Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b) (West 2002).  The Board finds that there 
is clear and convincing evidence that impaired hearing was 
not manifest in the veteran during active service or on 
service separation examination, and none is shown on the VA 
examination of October 1959.  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (2003).  

With respect to the contentions of the appellant regarding 
the application of 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d), the Board notes that 38 C.F.R. Part 4, § 3.304(c) 
provides that determinations should not be based on medical 
judgment alone as distinguished from accepted medical 
principles, or on history alone without regard to clinical 
factors pertinent to the basic character, origin and 
development of such injury or disease.  They should be based 
on thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof.  38 C.F.R. 
Part 4, § 3.304(c)(1) (2003).  

It is further provided that a history conforming to accepted 
medical principles should be given due consideration, in 
conjunction with basic clinical data, and be accorded 
probative value consistent with accepted medical and 
evidentiary principles in relation to value consistent with 
accepted medical evidence relating to incurrence, symptoms 
and course of the injury or disease, including official and 
other records made prior to, during or subsequent to service, 
together with all other lay and medical evidence concerning 
the inception, development and manifestations of the 
particular condition will be taken into full account.  
38 C.F.R. Part 4, § 3.304(c)(2) (2003).  

The Board finds that the examining VA audiologist reviewed 
the veteran's claims folder and his service medical records, 
and that he cited the factual historical record in expressing 
his medical opinion that the claimant's hearing loss had its 
inception after his period of active service.  In doing so, 
the examining VA audiologist cited the normal findings on 
both the claimant's service entrance examination and his 
service separation examination, the normal findings on the 
October 1959 report of VA medical examination, as well as the 
historical absence of any claim of hearing loss, citing those 
undisputed facts as the basis for his conclusion that the 
claimant's hearing loss was not manifest until after his 
period of active service.  

The Board further notes that the service medical records are 
silent for any complaint, treatment, findings or diagnosis of 
impaired hearing during the claimant's period of active 
service, or on his service separation examination.  

The CAVC has held that where a veteran's service medical 
records clearly reflect an objectively measurable and 
measured worsening of hearing during service, the Board is 
required to determine whether that worsening constituted an 
in-service increase in disability.  Hensley v. Brown,  5 Vet. 
App. 155, 161 (1993).  That decision further held that "a 
claimant may establish direct service connection for a 
hearing disability initially manifest several years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service."  Hensley, at 164.  




The Board notes that "an objectively measurable and measured 
worsening of hearing during service" is not demonstrated in 
the service medical records, and that there is no competent 
medical evidence establishing that the appellant's current 
hearing loss is causally related to injury or disease 
suffered in service.  

The Board is required to include an analysis of the 
credibility or probative value of the evidence submitted by 
or on behalf of the veteran.  Perman v. Brown,  5 Vet. 
App. 237, 241 (1993).  

The CAVC has held that a diagnosis based solely on a history 
as recounted by the veteran, as it relates any current 
disorder to service, constitutes no more than a transcription 
of a lay history, and therefore is not thereby transformed 
into competent medical evidence of a relationship between 
service and a claimed disorder.  See Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993);  Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also 
LeShore v. Brown, 8 Vet. App. 406 (1995).  

The CAVC has held that a lay person, such as the veteran and 
his representative, is not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  
If such testimony is not competent, it cannot be probative.  

The Board readily concedes that the veteran is a combat 
veteran.  As the Board noted above, he is in receipt of a 
Purple Heart.  Service connection has been granted for scars 
on the chin and left cheek which are residuals of a shell 
fragment wound.  Nonetheless, the veteran is still required 
to show evidence of a link between current disability and 
service.  Section 1154(b) pertains to proof of incurrence or 
aggravation of a disease, not to whether the veteran has a 
present disability or whether that present disability is 
linked to service.  See Clyburn v. West, 12 Vet. App. 296, 
303 (1999).

Although the veteran contends that his hearing loss was 
incurred in active service, the CAVC has held that while a 
lay person is competent to testify as to facts within his own 
observation and recollection such as visible symptoms, a lay 
party, such as the veteran is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
his statement that he has hearing loss related to his period 
of service are not competent evidence in this case.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has bilateral hearing loss related to his 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board notes that although the veteran is not competent to 
render a medical opinion or formulate an etiology of his 
current hearing loss, he is competent to present evidence of 
noise exposure.  Collette v. Brown, 82 F.3d 389 (1996).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

The Board notes that organic diseases of the nervous system 
to include sensorineural hearing loss are entitled to 
presumptive service connection if manifest to a compensable 
degree within one year of discharge.

A review of the record shows that the earliest post-service 
evidence of hearing loss is a report of a VA C&P examination 
in February 2004.  Thus there is no post-service evidence of 
record showing sensorineural hearing loss to a compensable 
degree during the first post service year.

It is clear that the veteran is suffering from a current 
hearing loss disability insofar as audiometric testing on VA 
examination sufficiently establishes impaired hearing 
consistent with 38 C.F.R. § 3.385.  

Nevertheless, the competent and probative evidence does not 
demonstrate a nexus, or link, between his current hearing 
disability and service.  Rather, as discussed further below, 
the competent probative medical evidence of record from a 
professional is to the contrary.

The Board further notes the veteran claims a doctor told him 
that his current hearing loss was caused by the noises that 
he was exposed to in service.  A layperson's account of what 
a physician said is not competent medical evidence, but a 
medical professional's account of what another medical 
professional said is competent evidence.  Robinette v. Brown, 
8 Vet. App. 69, 74-77 (1995); Flynn v. Brown, 6 Vet. App. 
500, 503-04 (1994).  

Accordingly, the Board does not find that his statements can 
be viewed as a medical professional's account of what another 
medical professional said and therefore are not competent 
evidence.

Importantly, the record contains a report of a VA audiology 
examination with an opinion from an appropriate specialist.  

In support of the VA opinion, it is generally accepted that 
hearing loss that is based on noise exposure does not 
progress after removal from the noise exposure and that 
hearing loss that progresses after removal from the noise 
exposure is from some other cause.  See Godfrey v. Brown, 8 
Vet. App. 113, 122 (1995) (citing P. W. Alberti, 
"Occupational Hearing Loss," in Diseases of the Nose, Throat, 
Ear, Head and Neck 1059 (J.J. Ballenger, ed., 14th ed. 1991).

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for bilateral 
hearing loss is not warranted.  Accordingly, the appeal is 
denied.  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, but is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



